The district court heard arguments from counsel and
                determined that an evidentiary hearing was not required because
                Cleveland's claim was not supported by the record. The district court
                noted that Cleveland "had been declared competent prior to entering his
                plea," and that his guilty plea was entered knowingly and voluntarily.
                The district court also found that the State was prejudiced by the delay in
                the filing of Cleveland's motion and that laches applied. Because of the
                absence of good cause and prejudice to overcome the procedural bars, and
                the further determination that Cleveland's motion lacked merit, we
                conclude that the district court did not err by denying his motion.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                Pickering                                 Saitta


                cc: Hon. Robert W. Lane, District Judge
                     Chesnoff & Schonfeld
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I94Th